BYRD, J.
1. The order of sale is not void, if Satcher v. Kirkland, Adm'r, 14 Ala. 26, is to stand as authority» It has been on several occasions cited and re-affirmed, and is now again recognized.
It is true, that the depositions appear upon their face to have been irregularly and imperfectly taken and returned to the court of probate, but this does not render the order of sale void. Besides, the order of sale judicially ascertains every matter necessary to show their regularity as against an attack of the kind made in this case.
2. I do not think the petition of appellant and exhibits, show a case which would have authorized the court below to set aside the sale after it had been confirmed by the probate court.
Hence, the demurrer was properly sustained, and the petition dismissed.
We have not thought it necessary to decide whether a purchaser in such a case as this, has the right to apply to the probate court to set aside a sale made under it, after the sale has been confirmed. We are inclined to the opinion that he has not; but prefer to leave both questions as they now stand, as it is not necessary to say more at this time.
Affirmed.